Exhibit 10.2

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

(as amended and restated effective October 29, 2008)

 

 

Restricted Stock Unit Award Agreement

 

 

Award No.                 

You are hereby awarded Restricted Stock Units (the “RSUs”) subject to the terms
and conditions set forth in this Restricted Stock Unit Award Agreement (the
“Award Agreement” or “Award”), and in the Asset Acceptance Capital Corp. 2004
Stock Incentive Plan (the “Plan”), as amended and restated effective October 29,
2008. A copy of the Plan is attached as Annex A and a summary of the Plan
appears in its Prospectus, which is attached as Annex B. The Plan shall control
over the prospectus in the event of any conflict or inconsistency between them.
You should carefully review these documents, and consult with your personal
financial advisor, in order to fully understand the implications of this Award
Agreement, including your tax alternatives and their consequences.

By executing this Award Agreement, you agree to be bound by all of the Plan’s
terms and conditions as if they had been set out verbatim below. In addition,
you recognize and agree that all determinations, interpretations, or other
actions respecting the Plan and this Award Agreement will be made by Asset
Acceptance Capital Corp.’s Board of Directors (the “Board”) or the Compensation
Committee (the “Committee”) appointed by the Board, and shall be final,
conclusive and binding on all parties, including you, your heirs and
representatives. Capitalized terms are defined in the Plan or in this Award
Agreement.

 

1. Specific Terms. Your RSUs have the following terms:

 

 

Name of Participant

 

    

 

Number of RSUs Subject to Award

 

    

 

Purchase Price per Common Stock share (if applicable)

 

   Not applicable.

 

Grant Date

 

     Vesting   

 

Your Award will be earned and vest at the rates and on the dates set forth in
Section 2 of this Award Agreement, provided that your Continuous Service has not
ended before each vesting date and the performance criteria as set forth in
Section 2 of this Award Agreement have been satisfied.

 

 

Deferral Elections

 

  

 

x Not allowed.

 



--------------------------------------------------------------------------------

2. Performance Criteria.

 

  (a) The Earned Percentage, if any, of the total number of RSUs specified in
Section 1 above shall vest on the vesting dates set forth below with the Earned
Percentage being determined by the Committee pursuant to the following table
based on the Company’s Cumulative ROIC for the three-year period of 2011 through
2013:

 

Year

   ROIC     Cumulative
ROIC  

2011

     X.XX %      X.XX % 

2012

     X.XX %      X.XX % 

2013

     X.XX %      X.XX % 

 

  (b) As used in this Agreement, the term “ROIC” means the quotient, expressed
as a percentage and rounded to the nearest one hundredth of one percent,
obtained by dividing (x) the product obtained by multiplying (i) income (loss)
from operations times (ii) 1 minus the tax rate for the relevant year, by
(y) total capital, consisting of the sum of (i) average notes payable, plus
(ii) average capitalized lease obligations, plus (iii) average equity, each
average being the simple average of the month end balances over the thirteen
consecutive months beginning with December of the year immediately prior to the
relevant year. As used in this Agreement, “Cumulative ROIC” means the simple
average of the relevant annual ROIC percentages.

 

  (c) Your Earned Percentage from the table set forth in subsection (a) will be
pro rated for ROIC results pursuant to the table below, with the Earned
Percentage prorated on a straight-line basis for Cumulative ROIC achieved
between 80% and 90% of Goal, and on a straight-line basis for Cumulative ROIC
achieved between 90% and 100% of Goal.

 

Achievement of Cumulative ROIC Goal

   Earned
Percentage  

100%+

     100 % 

90%

     50 % 

80%

     25 % 

<80%

     0 % 

The Board or Committee will determine ROIC, provided, that the Committee may
exercise discretion to reduce or increase ROIC for the purpose of determining
the Earned Percentage by taking into account or disregarding extraordinary
financial events on a uniform basis for all executives, including unanticipated
changes in capital. The Executive’s vested percentage will be rounded to the
nearest one hundredth of one percent. Only full shares will be awarded.

 

2



--------------------------------------------------------------------------------

  (d) The number of shares subject to the Award will be divided into three
(3) equal portions to be applied to the annual Cumulative ROIC performance for
the years 2011, 2012 and 2013. The Award will vest on each of the first three
anniversaries of the Grant Date based on Cumulative ROIC performance applied to
the tables set forth above in subsections (a) and (c). A shortfall in a given
year can be made up in the subsequent year(s) based on Cumulative ROIC
performance in the subsequent year(s). Awards vested in prior years will remain
vested regardless of whether Cumulative ROIC performance in subsequent years
achieves the subsequent year’s Cumulative ROIC target.

 

3. Satisfaction of Vesting Restrictions. No shares of Common Stock will be
issued before you complete the requirements that are necessary for you to vest
in the shares of Common Stock underlying your RSUs. As soon as practicable after
the date on which your RSUs vest in whole or in part the Company will issue to
you or your duly-authorized transferee, free from vesting restrictions (but
subject to such legends as the Company determines to be appropriate), one share
of Common Stock for each vested RSU. Certificates shall not be delivered to you
unless all applicable employment and tax-withholding obligations have been
satisfied in accordance with Section 14 of this Award Agreement.

 

4. Dividends. During the period through the vesting dates specified in
Section 2, you are entitled to any cash or stock dividends declared and paid to
holders of shares of Common Stock. Any stock dividends will be subject to the
same vesting or forfeiture of the RSUs to which they are attributable. Any cash
dividends will be reinvested in additional RSUs (determined by dividing the
dividend amount by the Fair Market Value of the Common Stock) when the dividends
would be otherwise paid. These reinvested RSUs will also vest or be forfeited
based on the vesting or forfeiture of the RSUs to which they are attributable.

 

5. Restrictions on Transfer of Award. Your rights under this Award Agreement may
not be sold, pledged, or otherwise transferred without the prior written consent
of the Committee.

 

6. Termination of Employment. As provided in Section 7.2 of the Plan, if your
Continuous Service terminates (other than as provided in Section 8.2 of the
Plan, after a Change in Control), your rights to shares of Common Stock
underlying RSUs subject to this Award that have not vested shall automatically
terminate and be forfeited.

 

7. Change in Control. Notwithstanding anything contained herein to the contrary,
in the event of your Change in Position subsequent to a Change in Control, your
Award shall immediately become fully vested.

 

8. Effect on Term on Employment. Neither the granting of the Award, nor the
execution and delivery of this Agreement shall be deemed to create or confer on
you any right to be retained (or to continue) as an Employee or to interfere in
any way with the right of the Company to terminate your employment at any time.

 

3



--------------------------------------------------------------------------------

9. Adjustments.

(a) The total number of shares of Common Stock subject to the grant of the Award
shall be adjusted pro rata pursuant to Section 8.1(a) of the Plan. The foregoing
adjustments shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive.

(b) In the event of a proposed dissolution or liquidation of the Company, the
Committee shall notify you as soon as practicable prior to the effective date of
such proposed transaction. The Committee in its discretion may provide for you
to have the right to fully vest in this Award within ten (10) days prior to such
transaction as to all of the shares of Common Stock covered thereby. In
addition, the Committee may provide that any re-purchase Award of the Company
applicable to the shares of Common Stock received through vesting of the Award
shall lapse as to all such shares, provided that the proposed dissolution or
liquidation takes place at the time and in the manner contemplated. To the
extent it has not been previously exercised, the Award shall terminate
immediately prior to the consummation of the proposed dissolution or
liquidation.

(c) In the event of a merger of the Company with or into another corporation,
the sale of substantially all of the assets of the Company, or the
reorganization or consolidation of the Company, this Award shall be assumed or
an equivalent Award or right substituted by the successor corporation or the
parent or a subsidiary of the successor corporation. In the event that such
successor corporation (or the parent or a subsidiary thereof) refuses to assume
or substitute for the Award, you shall fully vest in the Award in full. If an
Award becomes fully vested in lieu of assumption or substitution in the event of
a merger or sale of assets, the Committee shall notify you in writing or
electronically that the Award shall be fully vested from the date of such
notice, and the Award shall terminate upon the expiration of such period. For
the purposes of this Section 9(c), the Award shall be considered assumed if,
following the merger, sale of assets, reorganization or consolidation, the Award
or right confers the right to purchase or receive, for each share of Common
Stock covered by your Award, immediately prior to such transaction, the
consideration (whether stock, cash, or other securities or property) received in
the merger, sale of assets, reorganization or consolidation by holders of Common
Stock for each share of Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the merger, sale of
assets, reorganization or consolidation is not solely common stock of the
successor corporation (or the parent or a subsidiary thereof), the Committee
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Award, for each share of
Common Stock subject to the Award, to be solely Common Stock of the successor
corporation (or the parent or a subsidiary thereof) equal in Fair Market Value
to the per share consideration received by holders of Common Stock in the merger
or sale of assets.

 

4



--------------------------------------------------------------------------------

(d) The foregoing adjustments described in Section 9(b) and Section 9(c) shall
be made by the Committee. Any such adjustment may provide for the elimination of
any fractional share which might otherwise become subject to an Award.

 

10. Rights Prior to Issuance of Shares. You shall not have any rights as a
shareholder with respect to shares of Common Stock covered by the Award until
the issuance of a certificate for such shares of Common Stock.

 

11. Non-Assignability. The Award shall not be transferable by you except by will
or the laws of descent and distribution. During your lifetime, the Award shall
be settled only by you, except in the event of your Disability, in which case
your legal guardian or the individual designated in the your durable power of
attorney may settle the Award. Any transferee of the Award shall take the same
subject to the terms and conditions of this Agreement and the Plan. No transfer
of the Award by will or the laws of descent and distribution, or as otherwise
permitted by the Committee, shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and a copy of the
will and/or such evidence as the Company may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of the Award.

 

12. Designation of Death Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest, if any, in this Award and any underlying shares of Common
Stock. You may designate the Beneficiary by completing and executing a
designation of beneficiary agreement substantially in the form attached hereto
as Annex C (the “Designation of Death Beneficiary”) and delivering an executed
copy of the Designation of Beneficiary to the Company. To the extent you do not
duly designate a beneficiary who survives your death, your estate will
automatically be your death beneficiary.

 

13. Securities Laws.

(a) Anything to the contrary herein notwithstanding, the Company’s obligation to
sell and deliver Common Stock pursuant to the exercise of the Award is subject
to such compliance with federal and state laws, rules and regulations applying
to the authorization, issuance or sale of securities as the Company deems
necessary or advisable. The Company shall not be required to sell and deliver or
issue Common Stock unless and until it receives satisfactory assurance that the
issuance or transfer of such shares shall not violate any of the provisions of
the Securities Act of 1933 or the Exchange Act, or the rules and regulations of
the Securities Exchange Commission promulgated thereunder or those of the Stock
Exchange or any stock exchange on which the Common Stock may be listed, the
provisions of any state laws governing the sale of securities, or that there has
been compliance with the provisions of such acts, rules, regulations and laws.

(b) The Committee may impose such restrictions on any shares of Common Stock
acquired pursuant to the exercise of the Award as it may deem advisable,
including, without limitation, restrictions (i) under applicable federal
securities laws, (ii)

 

5



--------------------------------------------------------------------------------

under the requirements of the Stock Exchange or any other securities exchange,
recognized trading market or quotation system upon which such shares of Common
Stock are then listed or traded, and (iii) under any blue sky or state
securities laws applicable to such shares. No shares shall be issued until
counsel for the Company has determined that the Company has complied with all
requirements under appropriate securities laws.

 

14. Taxes.

(a) The Company shall have the right to withhold from your compensation or
require you to remit sufficient funds to satisfy applicable withholding for
income and employment taxes upon the vesting of the Award. You may make a
written election to tender previously-acquired shares of Common Stock or have
shares of Common Stock withheld from the settlement of your Award, provided that
the shares have an aggregate Fair Market Value sufficient to satisfy in whole or
in part the applicable withholding taxes. The Company shall not withhold more
shares of Common Stock than are necessary to meet the minimum established tax
withholding requirements of federal, state and local obligations.

(b) If you are subject to the insider trading restrictions of Section 16(b) of
the Exchange Act, then you may use Common Stock to satisfy the applicable
withholding requirements only if such disposition is approved in accordance with
Rule 16b-3 of the Exchange Act.

(c) Except to the extent otherwise specifically provided in any agreement
between you and the Company, by signing this Award Agreement you acknowledge
being solely responsible for the satisfaction of any taxes that may arise
pursuant to this Award (including taxes arising under Code Sections 409A
(regarding deferred compensation) or 4999 (regarding golden parachute excise
taxes), and that neither the Company nor the Committee shall have any obligation
whatsoever to pay such taxes or to otherwise indemnify or hold you harmless from
any or all of such taxes. The Committee shall have the sole discretion to
interpret the requirements of the Code, including Section 409A, for purposes of
the Plan and this Award Agreement.

 

15. Disputes. As a condition of the granting of the Award hereunder, you, as
well as your permitted successors and assigns, legal guardian or the individual
designated in your durable power of attorney, agree that any dispute or
disagreement which shall arise under or as a result of the Award, this Agreement
or the Plan shall be determined and interpreted by the Committee in its sole
discretion and judgment and that any such determination and any such
interpretation by the Committee shall be final and shall be binding and
conclusive for all purposes.

 

16. Provisions of Plan Controlling. The provisions of this Agreement are subject
to the terms and provisions of the Plan. In the event of any conflict between
the provisions of this Agreement, the Award, and/or the provisions of the Plan,
the provisions of the Plan shall control.

 

6



--------------------------------------------------------------------------------

[FOR THOSE WITH EMPLOYMENT AGREEMENTS:

 

17. Long-term Consideration for Award. The terms and conditions set forth in
Annex D (including the terms of the Protective Provisions as defined therein)
are hereby incorporated by reference and made an integral part of this
Agreement. An invalidation of all or a part of Annex D or the Protective
Provisions, your commencement of litigation to invalidate, modify or alter the
terms and conditions set forth in Annex D or the Protective Provisions, or your
failure to perform your obligations under the Protective Provisions shall cause
this Agreement to become null, void and unenforceable.]

[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:

 

17. Long-term Consideration for Award; Non-Interference, Non-Disclosure and
Non-Competition Agreement. The terms and conditions set forth in Annex D
(including the terms of the Non-Interference, Non-Disclosure and Non-Competition
Agreement as defined therein) are hereby incorporated by reference and made an
integral part of this Agreement. [The effectiveness of the obligations of the
Company set forth in this Agreement are also subject to your execution and
delivery of the Non-Interference, Non-Disclosure and Non-Competition Agreement.]
An invalidation of all or a part of Annex D or the Non-Interference,
Non-Disclosure and Non-Competition Agreement, your commencement of litigation to
invalidate, modify or alter the terms and conditions set forth in Annex D or the
Non-Interference, Non-Disclosure and Non-Competition Agreement, or your failure
to perform your obligations under the Non-Interference, Non-Disclosure and
Non-Competition Agreement shall cause this Agreement to become null, void and
unenforceable.]

 

18. Miscellaneous.

(a) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
physically delivered, (ii) if telephonically transmitted by facsimile
transmission, if such transmission is confirmed by delivery by certified or
registered United States Mail (with first class postage pre-paid) or guaranteed
overnight delivery, (iii) if transmitted via e-mail, if such transmission is
confirmed by delivery by certified or registered United States Mail (with first
class postage pre-paid) or guaranteed overnight delivery, (iv) five business
days after having been deposited in the United States Mail, as certified or
registered mail (with return receipt requested and with first class postage
pre-paid), or (v) one (1) business day after having been transmitted to a third
party providing delivery services in the ordinary course of business which
guarantees delivery on the next business day after such transmittal (e.g., via
Federal Express), all of which notices or other communications shall be
addressed to the recipient as follows:

 

7



--------------------------------------------------------------------------------

  (x) If to the Company, to:

ASSET ACCEPTANCE CAPITAL CORP.

28405 Van Dyke Avenue

Warren, Michigan 48093

(596.939.9600)

Attention: Secretary

 

  (y) If to you, to the address set forth in the records of the Company.

Such names and addresses may be changed by written notice.

(b) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

(c) Captions. The captions to the sections and subsections contained in this
Agreement are for reference only, do not form a substantive part of this
Agreement and shall not restrict or enlarge substantive provisions of this
Agreement.

(d) Parties in Interest. This Agreement shall bind and shall inure to the
benefit of the parties hereto, their respective permitted successors and
assigns.

(e) Complete Agreement. This Agreement shall constitute the entire agreement
between the parties hereto and shall supersede all proposals, oral or written,
and all other communications between the parties relating to the subject matter
of this Agreement.

(f) Modifications. The terms of this Agreement cannot be modified except in
writing and signed by each of the parties hereto.

(g) Assignment. Except as otherwise expressly provided in this Agreement, the
rights and obligations provided by this Agreement shall not be assignable by any
party without the prior written consent of the other parties.

(h) Severability. In the event that any one or more of the provisions of this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

(i) Governing Law. The terms of this Agreement shall be governed by and
construed in accordance with Michigan law.

[Signatures on next page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

COMPANY: ASSET ACCEPTANCE CAPITAL CORP. By:  

 

  Name:   Title:

 

 

PARTICIPANT: The undersigned Participant hereby accepts the terms of this Award
Agreement and the Plan. By:  

 

              (signature) Name of Participant:

 

9



--------------------------------------------------------------------------------

ANNEX A

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

 

10



--------------------------------------------------------------------------------

ANNEX B

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Plan Prospectus

 

 

 

11



--------------------------------------------------------------------------------

ANNEX C

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Designation of Death Beneficiary

 

 

In connection with the Awards designated below that I have received pursuant to
the Plan, I hereby designate the person specified below as the beneficiary upon
my death of my interest in such Awards. This designation shall remain in effect
until revoked in writing by me.

 

Name of Beneficiary:

                                                                          
                                                                            

Address:

  

                                                                  
                                         
                                       

                                                                          
                                                                               
                                                                       
                                                                            

Social Security No.:

  

                                                                  
                                         
                                       

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

¨     any Award that I have received or ever receive under the Plan. ¨     the
                             Award that I received pursuant to an award
agreement dated                          ,          between myself and the
Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

Date:  

 

By:  

 

  Name of Participant

 

Sworn to before me this

     day of                      , 20    

 

Notary Public County of  

 

State of  

 

 

12



--------------------------------------------------------------------------------

ANNEX D

ASSET ACCEPTANCE CAPITAL CORP.

2004 STOCK INCENTIVE PLAN

 

 

Long-Term Consideration and

Company Recovery for Breach

 

 

By signing and accepting your Award Agreement, you recognize and agree that the
Company’s key consideration in granting the Award is securing your long-term
commitment to serve as its Chairman, President and Chief Executive Officer who
will advance and promote the Company’s business interests and objectives.
Accordingly, you agree that this Award shall be subject to the following terms
and conditions as material and indivisible consideration for this Award:

(a) Fiduciary Duty. During your employment with the Company you shall devote
your full energies, abilities, attention and business time to the performance of
your job responsibilities and shall not engage in any activity which conflicts
or interferes with, or in any way compromises, your performance of such
responsibilities.

[FOR THOSE WITH EMPLOYMENT AGREEMENTS]:

(b) Employment Agreement. You and the Company have entered into the Employment
Agreement dated                     ,         , as amended (the “Employment
Agreement”).

(c) Survival of Commitments; Potential Recapture of Award and Proceeds. You
acknowledge and agree that the terms and conditions of this Annex D and the
provisions of Sections      and      through      of the Employment Agreement
(the “Protective Provisions”) shall survive both (i) the termination of your
employment with the Company for any reason, and (ii) the termination of the
Plan, for any reason. You acknowledge and agree that the grant of Restricted
Stock Units in this Award Agreement is just and adequate consideration for the
survival of the restrictions set forth herein, and that the Company may pursue
any or all of the following remedies if you either violate the terms of this
Section or succeed for any reason in invalidating any part of it (it being
understood that the invalidity of any term hereof would result in a failure of
consideration for this Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or shares of Common Stock issued to you, or
any designee or beneficiary of you, pursuant to the Award;

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
shares of Common Stock that are both issued pursuant to this Award and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

 

13



--------------------------------------------------------------------------------

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable
relief.]

[FOR THOSE WITHOUT EMPLOYMENT AGREEMENTS:

(b) Non-Interference, Non-Disclosure and Non-Competition Agreement. You and the
Company have entered into the Non-Interference, Non-Disclosure and
Non-Competition Agreement [dated                     ,         ] [in the form
attached hereto as Annex D-1] (the “Non-Interference, Non-Disclosure and
Non-Competition Agreement”).

(c) Survival of Commitments; Potential Recapture of Award and Proceeds. You
acknowledge and agree that the terms and conditions of this Annex D and the
Non-Interference, Non-Disclosure and Non-Competition Agreement shall survive
both (i) the termination of your employment with the Company for any reason, and
(ii) the termination of the Plan, for any reason. You acknowledge and agree that
the grant of Restricted Stock Units in this Award Agreement is just and adequate
consideration for the survival of the restrictions set forth herein, and that
the Company may pursue any or all of the following remedies if you either
violate the terms of this Section or succeed for any reason in invalidating any
part of it (it being understood that the invalidity of any term hereof would
result in a failure of consideration for this Award):

 

  (i) declaration that the Award is null and void and of no further force or
effect;

 

  (ii) recapture of any cash paid or shares of Common Stock issued to you, or
any designee or beneficiary of you, pursuant to the Award;

 

  (iii) recapture of the proceeds, plus reasonable interest, with respect to any
shares of Common Stock that are both issued pursuant to this Award and sold or
otherwise disposed of by you, or any designee or beneficiary of you.

The remedies provided above are not intended to be exclusive, and the Company
may seek such other remedies as are provided by law, including equitable
relief.]

(d) Acknowledgement. You acknowledge and agree that your adherence to the
foregoing requirements will not prevent you from engaging in your chosen
occupation and earning a satisfactory livelihood following the termination of
your employment with the Company.

 

14